WOODLEY, Judge.
The conviction is for failure to stop and render aid as defined in Art. 1150 P. C.; the punishment, two years in the penitentiary.
The facts are essentially the same as found in Griffin v. State, No. 25,867, 157 Tex. Cr. Rep. 487, 250 S.W. 2d 223, wherein the conviction of appellant for murder under Art. 802C, Ver*14non’s Ann. P.C., was reversed. As remarked in the opinion in that case, the evidence sustains the conviction for the offense here charged; that is, the failure of appellant to stop and render aid to the person struck and injured.
The reversal of the murder conviction makes it unnecessary that we pass upon the question of whether the conviction for murder could be successfully pleaded as a former conviction (or former jeopardy) in the subsequent prosecution for failure to stop and render aid to the victim of the murder, who had been struck and fatally injured.
No reversible error is found in the record.
The judgment is affirmed.
Opinion approved by the Court.